Citation Nr: 1207751	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-14 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to an initial compensable evaluation for a service-connected bilateral hearing loss disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The May 2004 rating decision, in part, granted the Veteran entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable [zero percent] disability rating effective January 1, 2004, and denied entitlement to service connection for a bilateral knee disability, a bilateral foot disability, a neck disability, and a low back disability.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  

As set forth below, the Veteran contends his employability is significant impacted by his service-connected hearing loss disability and he seeks the highest rating possible.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). As such, the issue has been addressed on the title page above. 




The issue of entitlement to service connection for a heart condition, claimed as secondary to service-connected hypertension, was raised by the Veteran's representative in a December 2011 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record serves to link the Veteran's currently diagnosed bilateral knee disability to his military service.

2.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a neck disability that is etiologically related to or due to his active military service.

3.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a low back disability that is etiologically related to or due to his active military service.

4.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a bilateral foot disability that is etiologically related to or due to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed bilateral knee disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A neck disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A low back disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A bilateral foot disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral knee disability, a neck disability, a low back disability, and a bilateral foot disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in February 2004, as well notice of the effective-date and degree of disability elements of the claim by a letter mailed in October 2008.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

The Board is cognizant of the fact that although the February 2004 VCAA letter was provided to the Veteran prior to the initial adjudication of his claims, his claims have not been readjudicated subsequent to his receipt of the October 2008 letter containing notice of the effective-date element of his claims.  There is no prejudice to the Veteran as benefits are being denied and no disability rating or effective date will be assigned.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the Veteran's claim for service connection for bilateral knee disability, the Board observes that service connection is being granted in this decision.  The RO will assign an initial disability evaluation and effective date for this disability.  The Veteran will have the opportunity to respond to, and appeal if desired, any initial disability evaluation or effective date assigned.
  
With respect to the Veteran's service connection claims, in particular his neck, low back, and bilateral foot disability claims, element (1), veteran status, is not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the RO's denial of service connection for the Veteran's claimed disabilities.  In other words, any lack of advisement as to those two elements is meaningless, because a disability rating and effective date were not assigned.  The Veteran's claims of entitlement to service connection for neck, low back, and bilateral foot disabilities were denied based on elements (2), existence of a disability, and (3), connection between the Veteran's service and the claimed disabilities.  As explained above, he has received proper VCAA notice as to his obligations, and those of VA, with respect to these crucial elements.  Because as discussed below the Board is denying the Veteran's neck, low back, and bilateral foot disability claims, elements (4) and (5) remain moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the statements from the Veteran and his wife, the Veteran's service treatment records, as well as private treatment records.  

The Board observes that the Veteran was afforded a VA examination for his claimed bilateral foot disability in April 2004.  Crucially, when offered an examination of his feet at that time, the VA examiner noted that the Veteran stated "he is having no problems with these problems.  He is having no issues with these previous connections and denies any residuals."  As such, his feet were not examined.  Accordingly, the Board finds that a remand is not warranted for a VA examination with respect to the Veteran's bilateral foot disability as he was provided the opportunity to have his feet examined in April 2004.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").    

The Veteran was afforded VA examinations in April 2004 for his bilateral knee disability and in March 2004 for his claimed neck and low back disabilities.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's claims folder was available during the April 2004 VA examination, it is unclear whether it was available during the March 2004 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment, pain, and flare-ups with respect to his spine.  A physical examination was then performed.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a hearing before the undersigned in December 2011.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a bilateral knee disability, a neck disability, a low back disability, and a bilateral foot disability.


Service connection for a bilateral knee disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates a diagnosis of a bilateral knee disability, specifically bilateral patellofemoral pain syndrome.  See the April 2004 VA examination report.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran indicated at the December 2011 Board hearing that he injured his knees due to his military training as a paratrooper which involved repeated jumping.  The Board initially notes that the Veteran is competent to attest to experiencing such injuries during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his knees from repeated jumping.  Moreover, a review of the Veteran's service treatment records shows that he complained of knee pain on his August 2003 retirement examination.  As such, the Board finds his testimony regarding the incidents to be credible.  Accordingly, Hickson element (2) is met with respect to in-service injury.

Turning to Hickson element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed bilateral knee disability is related to his military service.  The only competent medical opinion of record concerning the issue of medical nexus is the report of the April 2004 VA examiner.  

Specifically, the April 2004 VA examiner considered the Veteran's report of his in-service duties as a paratrooper which involved repeated jumping.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome and concluded, "[t]he aforementioned injuries are more likely than not to be related to [the Veteran's] military service."  The VA examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.    

The April 2004 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It also appears to be congruent with the Veteran's medical history.

Crucially, there is no competent medical evidence which indicates that the Veteran's current bilateral knee disability is not related to his in-service military training.  Also of significance is the fact that the treatment records associated with the Veteran's claims folder contain nothing to otherwise explain the Veteran's persistent bilateral knee disability.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current disability and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for a bilateral knee disability.  The benefit sought on appeal is therefore granted.  

Service connection for neck, low back, and bilateral foot disabilities

Because the outcome as to these issues involves the application of virtually similar law to identical facts, the Board will address the three issues together.

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

The Veteran claims entitlement to service connection for neck, low back, and bilateral foot disabilities, which he contends is due to his military service.  However, the Board observes that the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with neck, low back, or bilateral foot disabilities or that he has been diagnosed with such disabilities at any time during the course of the appeal.

The Board notes that the Veteran was afforded VA examinations for his claimed neck, low back, and bilateral foot disabilities in April and March 2004.  Crucially, as discussed above, when offered an examination of his feet in April 2004, the VA examiner noted that the Veteran stated "he is having no problems with these problems.  He is having no issues with these previous connections and denies any residuals."  As such, his feet were not examined.  However, he complained of flare-ups and spinal pain during the March 2004 VA examination.  After examination of the Veteran's neck and lower back and consideration of his medical history, the VA examiner declined to diagnose the Veteran with either a neck or low back disability.  The VA examiner specifically noted upon examination that the Veteran's spine was straight.  Moreover, all ranges of motion were tested and within normal limits, and the Veteran did not complain of pain, fatigue, weakness, spasm, or lack of endurance.  Additionally, there was no evidence of any scoliosis, and no point of tenderness over the thoracolumbar area.  The examiner further noted that the Veteran did not suffer from any degenerative arthritis or any cervical spinal disc disease.  The examiner also indicated that neurological testing revealed essentially normal results.      

The March 2004 VA examination report appears to have been based upon thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board adds that there is no competent and probative evidence contrary to the findings of the VA examiner with respect to a diagnosis of either a neck or low back disability.     

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms in his neck, low back, and feet, such as pain.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran's spouse testified as to the Veteran's neck and low back symptomatology at the December 2011 Board hearing.  The Board notes that the Veteran and his spouse, while entirely competent to report his symptoms both current and past (including pain in his neck and low back), as lay people are not competent to associate any of the Veteran's claimed symptoms to a neck, low back, or bilateral foot disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his spouse, or any other lay person.  In the absence of evidence indicating that the Veteran or his spouse have the medical training to render medical opinions, the Board must find that their contention with regard to a diagnosis of a neck, low back, or bilateral foot disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his spouse in support of his own claims are not competent evidence of a current neck, low back, or bilateral foot disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board has not ignored or dismissed the Veteran's service treatment records which document a diagnosis of pes cavus on his November 1978 entrance examination; treatment for a wart on his right foot in October 1980; treatment for his neck as a result of a motor vehicle accident in December 1985; complaints of neck stiffness in March 1986; and complaints of neck, back, and foot pain on his August 2003 retirement examination.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, the Board observes that the April and March 2004 VA examination revealed essentially normal findings with respect to the Veteran's claimed neck, low back, and bilateral foot disabilities.  Furthermore, the Board observes that, in this case the claimed disabilities, that is a neck, low back, and bilateral foot disability resulting from his military service, have not been noted at any time during the pendency of this claim, which dates to January 2004 when the Veteran filed his claims for compensation for low back pain, pinched neck nerve, and painful feet. 

Because the competent evidence of record does not substantiate a current diagnosis of a neck, low back, or bilateral foot disability, a current disability is not shown, and the Veteran's claims fail on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neck, low back, and bilateral foot disabilities.  The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.


REMAND

The Veteran was last afforded a VA audiological examination in April 2004 as to his service-connected bilateral hearing loss disability.  He essentially contends that his service-connected bilateral hearing loss disability has since increased in severity.  See the December 2011 Board hearing transcript, pgs. 4-5.  Notably, the Veteran testified at the December 2011 Board hearing that he hears people "more like a muffled sound," he must pay attention to their lip movement, he has difficulty hearing road noises, and he must increase the volume when watching television.    

In light of the foregoing, the Board finds that a contemporaneous VA audiological examination is warranted to ascertain the current severity of the Veteran's service-connected bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Additionally, the Board observes that the Veteran testified at the December 2011 Board hearing that his service-connected bilateral hearing loss disability "greatly" affects his employability.  He specifically noted that in previous employment as a customer service representative, he could not accurately hear what was spoken to him.  See the December 2011 Board hearing transcript, page 6.  The Board finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities).  Accordingly, on remand, the RO should consider whether a TDIU rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an increased disability rating for service-connected bilateral hearing loss disability, and entitlement to TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If such records are not available, the RO should so indicate.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Thereafter, the RO should arrange for an audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss disability.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  The claims folder must be made available to the examiner.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

The examiner should describe the impact, if any, that the Veteran's hearing loss disability has on his employability.  In particular, the examiner should indicate whether the Veteran's service connected hearing loss disability, either alone or together with other service connected disabilities, renders him unable to secure and follow substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  This should include a review of the evidence to determine if a TDIU rating is appropriate.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


